8224 Write of error denied by Supreme Court.
The appellants instituted this suit in the district court of Bowie county on the 28th day of March, 1908, to recover of the appellee, Vance Stevens, the tract of land described in the petition.
The allegations in the petition and the substantial facts shown upon the trial are very similar to those disclosed by the record in the case of the same parties against Jim Williams, 143 S.W. 348, this day decided by this court. The same defense was made in this case as was urged in that. The record contains this agreement: "It is agreed that the evidence introduced by defendant showed that he had had peaceable and adverse possession of the land sued for by plaintiff, being the same land to which the defendant pleaded the statute of limitation of 10 years, cultivating, using, and enjoying the said land for more than 10 years next before the filing of this suit, and continuously since 1891; and that such possession was sufficient to give defendant title by limitation, provided the 10-year statute of limitation would bar plaintiff under the facts of the present cause." The identical question was involved in the case of the same appellants against Jim Williams, as above stated; and the judgment of the court below will be affirmed in this case for the reasons which are set forth in the opinion in that case.
  The judgment is affirmed. *Page 353